DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on May 27, 2021.
Claims 1, 7, and 13 are amended. Claims 1-4, 6-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request for an insurance quote, generating request data for information, generating characteristic data, determining an infringement exposure value associated with the entity, generating feedback data, determining an insurance policy associated with the entity, and generating policy data. In other words, the claim describes a process for generating insurance policy relate to intellectual property based on infringement exposure value. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices - insurance) includes commercial interactions but for the recitation of generic computer components. That is, other than reciting the generic computer component such as “a device”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a device” language, “determining” in the context of this claim encompasses the user manually access infringement exposure value based on entity characteristic data. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools In the context 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “a user interface caused to be displayed on a device associated with the entity”, “display of the infringement exposure value on the user interface along with a user input element”, and “device” ” to perform  “receiving”, “causing” and “sending (transmitting)” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). The processor in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of receiving, causing, determining, generating and sending a response of a request which are mere extra-solution activities (instructions to apply the exception using a generic computer component).  Applicant has not identified any improved technological 

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of causing display and sending data were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B. As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Dependent claim 2 recites wherein determining the infringement exposure value comprises determining the infringement exposure value based at least in part on a revenue source associated with the entity. This limitation is also part of the abstract idea identified in claim 1, and the additional element of “device” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 3 recites wherein: the business information includes at least an industry classification, a number of employees, or a revenue value; the intellectual property information includes at least one of: a number of intellectual property assets associated 

Dependent claim 4 recites wherein the at least one term of the insurance policy includes at least one of: a reimbursement provision covering a cost associated with defending against the claim of intellectual property infringement; a settlement cost; a damages cost; Serial No.: 16/542,799-3- Atty Docket No.: A184-0039US2Lee& Hayes Atty/Agent: John B. Nelsonlegal costs; or an indemnity cost. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 6 recites receiving the information indicating the characteristic of the entity comprises: accessing one or more databases having first data associated with the entity; identifying a given characteristic for which second data is unavailable in the one or more databases; sending, based at least in part on identifying the given characteristic, an intake document including an element requesting the second data; and receiving the second data; and determining the characteristic data comprises determining the characteristic data based at least in part on the second dat. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “device” is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Analysis
Claim 7: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of generating request data, determining characteristic data associated with the entity, determining an infringement exposure value associated with the entity, generating feedback data, determining one term of an insurance policy associated with the entity, and generating policy data. The recited steps, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices - insurance) includes commercial interactions but for the recitation of generic 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “a user interface caused to be displayed on a device” and “device” ” to perform “receiving” and “sending” in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of causing display and sending data were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B. As noted previously, the claim as a whole merely describes how to Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Dependent claim 8 recites wherein the user input is associated with at least one of the business information, the intellectual property information, or the legal claim information. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra.

Dependent claims 9 recites wherein: the business information includes at least an industry classification, a number of employees, or a revenue value; the intellectual property information includes at least one of: a number of intellectual property assets associated with the entity; a type of intellectual property of individual ones of the intellectual property assets; a licensing agreement associated with at least one of the intellectual property assets; or a second insurance policy associated with the at least one of the intellectual property assets; and the legal claim information includes at least one of: a litigation history associated with the entity; information associated with infringement allegations asserted against the entity; or Serial No.: 16/542,799-5->&: Atty Docket No.: A184-0039US2Lee& Hayes Atty/Agent: John B. Nelsonresolution information, the resolution information including at least one of settlement terms, damages, or whether the entity prevailed. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra.

Dependent claim 10 recites receiving, from at least one of a device associated with an insurer or at least one insurer, data associated with the infringement exposure value; and wherein determining the at least one term comprises determining the at least one term based at least in part on the data. These limitations are also part of the abstract idea identified in claim 7, and the additional element of “device” is as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra.

Dependent claim 11 recites  receiving a first indication of acceptance of the insurance policy by the entity; receiving a second indication of acceptance of the insurance policy by the insurer; and in response to receiving the first indication and the second indication, issuing the insurance policy. These limitations are also part of the abstract idea identified in claim 7, and the additional element of “device” is as addressed in the Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra.


Dependent claim 12 recites wherein the at least one term of the insurance policy includes at least one of: a reimbursement provision covering a cost associated with defending against a claim of intellectual property infringement; a settlement cost; a damages cost; legal cost; or an indemnity cost.  The Steps 2A2 and B in the claim 7 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 7, supra.

Independent claim 13 (method) recites the same limitations as claim 1, albeit in corresponding method claim. Therefore these claims are similarly rejected under the same rationale as analyzed in claim 1, supra.

Furthermore, the dependent claims 14-20 do not resolve the issues raised in the independent claim 13. Accordingly, claims 14-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  


Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed May 20, 2021 have been fully considered but they are not persuasive.
In response to the argument that the claims 1-4 and 6-20 are not directed to an abstract idea because the amended claims recite causing a specifically- configured user interface to display time-sensitive and entity-specific information, as well as functionality for receiving feedback data that is then used on the fly to augment actual terms of an insurance policy in an automated nature. Furthermore, the claims recite the actual on-the-fly generation of insurance policy data based on the specific characteristic, exposure, and feedback data recited in the claims, as well as sending that data to a device associated with the entity to cause the insurance policy to be displayed. Applicant Response p. 10. It is respectfully disagreed. The argument that the idea of "the claims focus on operations and are directed to computer-centric problems and solutions," cannot feasibly be performed in the human mind because the steps are not practically performed in the human mind are beside the point, for the fact that a method can only be performed using a computer does not necessarily render Section 101 inapplicable. Alice itself instructs that "the fact that a computer necessarily exist in the physical, rather than purely conceptual, realm ... is beside the point" because such a rule would "make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating" Section 101’s exemptions. Alice, 134 S. Ct. at 2358-59 (internal quotation marks and citations omitted); see also Appistry, 2015 WL 4210890, at *2 ("That the inventions describe this idea as implemented by computers or as existing solely in the computing realm, and thus that the inventions have no pre-computing analogues, does not 'take the claims outside the realm of the abstract,' as Appistry contends.... Rather, it highlights the fact that the patents claim an abstract idea 
In addition, applicant argue that “generation of insurance policy data based on the specific characteristic, exposure, and feedback data recited in the claims, as well as sending that data to a device associated with the entity to cause the insurance policy to be displayed." (Applicant Response filed 05/20/2021, p. 10). Examiner respectfully disagrees. Courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional).Applicant’s arguments with respect to claims 1-4 and 6-20 through have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the argument that the claims s include an inventive concept that amounts to significantly more than any alleged abstract idea subject matter in light of BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). Examiner respectfully disagrees.
As Bascom suggests, claims are evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception. 
First of all, the background suggests that the problem facing the inventor was not the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. As applicant stated, the claimed 
Examiner respectfully reminds that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v.
Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  Here, contrast to Bascom Global Internet Svcs. V. AT&T Mobility, the claimed invention merely uses the generic "processing device." Nowhere in the specification describes any technological improvement (computer functionality) over such generic devices. Instead, the specification merely describes them in the conventional manner and uses.




Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olabode Akintola can be reached on 571-272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3698                                                                                                                                                                                   
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691